PER CURIAM:
Randy L. Valentine appeals the district court’s orders accepting the recommendation of the magistrate judge and denying his motion to amend, denying his motion for default judgment, granting summary judgment in favor of Appellee, and dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Valentine v. Dodd, No. 4:06-cv-01617-HMH, 2007 WL 2110483 (D.S.C. June 11, 2007 & July 17, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.